Case 0:18-cv-62374-XXXX Document 1 Entered on FLSD Docket 10/05/2018 Page 1 of 18



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


                                       CASE NO.: 0:18cv62374

  GEMA VILCHEZ,

         Plaintiff,

  v.

  CAPITAL MANAGEMENT SERVICES, L.P.,

        Defendant.
  _______________________________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL
                             INJUNCTIVE RELIEF SOUGHT

         Plaintiff GEMA VILCHEZ (“Plaintiff”), by and through undersigned counsel timely files

  her Complaint and seeks redress for the illegal practices of Defendant CAPITAL

  MANAGEMENT SERVICES, L.P. (“Defendant”), to wit, for Defendant’s violations of 15 U.S.C

  §1692 et seq., the Fair Debt Collection Practices Act, and Florida Statute §559.551, the Florida

  Consumer Collection Practices Act, and in support thereof, Plaintiff states the following:

                                        NATURE OF ACTION

  I.     THE FAIR DEBT COLLECTION PRACTICES ACT

         1.      The Fair Debt Collection Practices Act (the “FDCPA”) is a series of statutes which

  prohibits a catalog of activities in connection with the collection of debts by third parties. See 15

  U.S.C. §1692. Congress enacted the FDCPA to regulate the collection of consumer debts by debt

  collectors. The express purposes of the FDCPA are to “eliminate abusive debt collection practices

  by debt collectors, to insure [sic] that debt collectors who refrain from using abusive debt collection




                                              Page 1 of 18
Case 0:18-cv-62374-XXXX Document 1 Entered on FLSD Docket 10/05/2018 Page 2 of 18



  practices are not competitively disadvantaged, and to promote consistent State action to protect

  consumers against debt collection abuses.” 15 U.S.C. §1692(e).

         2.      In enacting the FDCPA, the United States Congress found that “[t]here is abundant

  evidence of the use of abusive, deceptive, and unfair debt collection practices by many debt

  collectors,” which “contribute to the number of personal bankruptcies, to marital instability, to the

  loss of jobs, and to invasions of individual privacy.” 15 U.S.C. §1692(a). Congress additionally

  found existing laws and procedures for redressing debt collection injuries to be inadequate to

  protect consumers. 15 U.S.C. §1692(b).

         3.      The FDCPA imposes civil liability on any person or entity that violates its

  provisions and establishes general standards of debt collection and provides for specific consumer

  rights. 15 U.S.C. §1692k. The operative provisions of the FDCPA declare certain rights to be

  provided to or claimed by debtors, forbid deceitful and misleading practices, prohibit harassing

  and abusive tactics, and proscribe unfair or unconscionable conduct, both generally and in a

  specific list of disapproved practices.

         4.      Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

  representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e. The

  sixteen subsections of §1692e set forth a non-exhaustive list of practices that fall within this ban.

         5.      Section 1692f of the FDCPA states “[a] debt collector may not use unfair or

  unconscionable means to collect or attempt to collect any debt.” 15 U.S.C. §1692f. See LeBlanc

  v. Unifund CCR Partners, 601 F.3d 1185, 1200 (11th Cir. 2010) (“[a]n act or practice is deceptive

  or unfair if it has the tendency or capacity to deceive.”). The eight subsections of §1692f set forth

  a non-exhaustive list of practices that fall within this ban, including, but not limited to: “[t]he

  collection of any amount (including any interest, fee, charge, or expense incidental to the principal



                                              Page 2 of 18
Case 0:18-cv-62374-XXXX Document 1 Entered on FLSD Docket 10/05/2018 Page 3 of 18



  obligation) unless such amount is expressly authorized by the agreement creating the debt or

  permitted by law.” 15 U.S.C. §1692f(1).

          6.          Section 1692g of the FDCPA requires debt collectors to make certain disclosures,

  and/or provide consumers with certain information, depending on the circumstances. The rights

  and obligations established by section 1692g were considered by the Senate to be a “significant

  feature” of the Act. Rep. No. 382, 95th Cong., 1st Sess. 4, at 4. In particular, §1692g mandates,

  inter alia, that:

                      Within five days after the initial communication with a consumer in
                      connection with the collection of any debt, a debt collector shall,
                      unless the following information is contained in the initial
                      communication or the consumer has paid the debt, send the
                      consumer a written notice containing --

                             (1) the amount of the debt;

                             (2) the name of the creditor to whom the debt is owed;

                             (3) a statement that unless the consumer, within thirty days
                             after receipt of the notice, disputes the validity of the debt,
                             or any portion thereof, the debt will be assumed to be valid
                             by the debt collector;

                             (4) a statement that if the consumer notifies the debt
                             collector in writing within the thirty-day period that the debt,
                             or any portion thereof, is disputed, the debt collector will
                             obtain verification of the debt or a copy of a judgment
                             against the consumer and a copy of such verification or
                             judgment will be mailed to the consumer by the debt
                             collector; and

                             (5) a statement that, upon the consumer's written request
                             within the thirty-day period, the debt collector will provide
                             the consumer with the name and address of the original
                             creditor, if different from the current creditor.

  15 U.S.C. §1692g.




                                                  Page 3 of 18
Case 0:18-cv-62374-XXXX Document 1 Entered on FLSD Docket 10/05/2018 Page 4 of 18



  II.    THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

         7.      The Florida Consumer Collection Practices Act (the “FCCPA”) is “a laudable

  legislative attempt to curb what the Legislature evidently found to be a series of abuses in the area

  of debtor-creditor relations.” Harris v. Beneficial Finance Company of Jacksonville, 338 So. 2d

  196, 200-201 (Fla 1976). In 1993, the FCCPA was enacted to complement the FDCPA, and, as of

  present-day, the FCCPA continues to effectuate this goal by otherwise furthering the protections

  and prohibitions of the FDCPA. See Bianchi v. Bronson & Migliaccio, LLP, 2011 WL 379115

  (S.D. Fla. Feb. 2, 2011) (stating, “[t]he Florida legislature through the FCCPA expresses its intent

  that the FCCPA be read as providing regulations that complement the FDCPA. Specifically, the

  FCCPA notes that any discrepancy between the two acts should be construed as to provide the

  consumer (or debtor) the greatest protection.” (citations omitted)).

         8.      Section 559.72, Fla. Stat., of the FCCPA contains nineteen subsections and

  otherwise codifies an extensive list of acts and/or omissions that the FDCPA does not explicitly

  prohibit. Accordingly, in collecting consumer debts, pursuant to the FCCPA no person shall:

  “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

  legitimate, or assert the existence of some other legal right when such person knows that the right

  does not exist.” Fla. Stat. §559.72(9).

         9.      The FCCPA governs the collection of debts with more scrutiny and specificity than

  that of the FDCPA, whereby, in its totality, not only does the FCCPA codify additional conduct as

  explicitly unlawful – but most critically – the FCCPA applies to individuals and/or entities not

  otherwise regulated by the FDCPA. See In re Hathcock, 437 B.R. 696, 704 (Bankr. M.D. Fla.

  2010) (“[u]nlike the FDCPA, the [FCCPA] applies not only to debt collectors but to any persons

  collecting a consumer debt.” (emphasis added)); See, e.g., Heard v. Mathis, 344 So. 2d 651, 654



                                             Page 4 of 18
Case 0:18-cv-62374-XXXX Document 1 Entered on FLSD Docket 10/05/2018 Page 5 of 18



  (Fla. 1st DCA 1977) (holding the FCCPA applied to “a private individual making an oral, non-

  interest bearing loan to a friend.”); Schauer v. General Motors Acceptance Corp., 819 So. 2d 809,

  812 n. 1 (Fla. 4th DCA 2002) (creditors are not exempt from FCCPA liability, whether it be direct

  or vicarious).

          10.      As set forth in more detail below, Defendant violated the aforementioned portions

  the FDCPA and FCCPA. Plaintiff now seeks damages and/or injunctive relief for the same.

                                     JURISDICTION AND VENUE

          11.      Jurisdiction of this Court arises under 15 U.S.C. §1692k(d), 28 U.S.C §1331, and

  28 U.S.C §1337.

          12.      Supplemental jurisdiction exists for the FCCPA claims under to 28 U.S.C. §1367.

          13.      Venue in this District is proper because Plaintiff resides here, Defendant transacts

  business here, and the complained conduct of Defendant occurred here.

                                                 PARTIES

          14.      Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

  County, Florida.

          15.      Defendant is a Delaware corporation, with its principal place of business located in

  Buffalo, NY.

          16.      Defendant engages in interstate commerce by regularly using telephone and mail

  in a business whose principal purpose is the collection of debts.

          17.      At all times material hereto, Defendant was acting as a debt collector in respect to

  the collection of Plaintiff’s debts.




                                                Page 5 of 18
Case 0:18-cv-62374-XXXX Document 1 Entered on FLSD Docket 10/05/2018 Page 6 of 18



         18.     At all times material hereto, Defendant has been a corporation subject to the

  FCCPA. See, e.g., Cook v. Blazer Fin. Services, Inc., 332 So. 2d 677, 679 (Fla. 1st Dist. App.

  1976) (citing Fla. Stat. §1.01(3)).

                                        FACTUAL ALLEGATIONS

         19.     The debt at issue (the “Consumer Debt”) is a financial obligation Plaintiff incurred

  primarily for personal, family, or household purposes. In particular, the Consumer Debt represents

  an allegedly outstanding amount Plaintiff owes the original creditor, Barclays Bank Delaware (the

  “Creditor”).

         20.     The Consumer Debt is a “debt” governed by the FDCPA and FCCPA. See 15 U.S.C

  §1692a(5); Fla. Stat. §559.55(6).

         21.     Plaintiff is a “consumer” within the meaning of the FDCPA. See 15 U.S.C

  §1692a(3).

         22.     Defendant is a “debt collector” as defined by the FDCPA and FCCPA. See 15 U.S.C

  §1692a(6); Fla. Stat. §559.55(7).

         23.     On a date better known by Defendant, Defendant began attempting collect the

  Consumer Debts from Plaintiff.

         24.     On or about October 5, 2017 Defendant sent a collection letter to Plaintiff (the

  “Collection Letter”) in an attempt to collect the Consumer Debt. A copy of the Collection Letter

  is attached hereto as Exhibit “A.”

         25.     Upon information and belief, the Collection Letter was the first communication

  Plaintiff had received from Defendant with respect to the Consumer Debt.

         26.     The Collection Letter constitutes “collection activity” within the meaning of

  §559.715 of the FCCPA.



                                             Page 6 of 18
Case 0:18-cv-62374-XXXX Document 1 Entered on FLSD Docket 10/05/2018 Page 7 of 18



         27.     At the time Defendant’s Collection Letter was sent, the balance of the Consumer

  Debt was subject to increase due to contractual interest, pre-judgment interest and fees/costs.

         28.     Defendant’s Collection Letter does not disclose that the balance of the Consumer

  Debt is subject to increase due to interest and fees/costs.

         29.     Upon information and belief, at the time Defendant’s Collection Letter was sent,

  Defendant knew, through knowledge of applicable statutes, documents and/or information

  provided to Defendant by the creditor(s) of the Consumer Debt, the underlying agreement creating

  the Alleged Debt, and/or account statements for the Consumer Debt, that the balance of the

  Consumer Debt was subject to increase due to interest and fees.

         30.     All conditions precedent to the filing of this action have occurred or been waived.

                           VIOLATION OF THE FDCPA AND FCCPA

  I.     RELATIONSHIP BETWEEN THE FDCPA & FCCPA

         31.     In Florida, consumer debt collection practices are regulated by both the FCCPA

  and the FDCPA. “Both acts generally apply to the same types of conduct, and Florida courts must

  give great weight to federal interpretations of the FDCPA when interpreting and applying the

  FDCPA.” Read v. MFP, Inc., 85 So.3d 1151, 1153 (Fla. 2nd DCA 2012). “Congress enacted the

  FDCPA after noting abundant evidence of the use of abusive, deceptive, and unfair debt collection

  practices by many debt collectors.” (internal quotations omitted). Brown v. Card Serv. Ctr., 464

  F.3d 450 (3rd Cir. 2006). Congress was concerned that “[a]busive debt collection practices

  contribute to the number of personal bankruptcies, to marital instability, to the loss of jobs, and to

  invasions of individual privacy.” Id. at 453 (quoting 15 U.S.C. §1692(a). Because the FDCPA is

  a remedial statute, “we construe its language broadly, as to affect its purpose.” Id. The FDCPA

  restricts the time and places a debt collector may contact a consumer and limits third party contacts.



                                              Page 7 of 18
Case 0:18-cv-62374-XXXX Document 1 Entered on FLSD Docket 10/05/2018 Page 8 of 18



  These restrictions, along with others, protect the consumer’s right to privacy and the security of

  the consumer’s relationship with third parties, including attorneys, co-workers, and employers.

  This was considered an “extremely important protection.” S. Rep. No. 382, 95th Cong., 1st Sess.

  4, reprinted in 1977 U.S.C.C.A.N. 1695, 1696.

         32.     Notably, “[t]he FDCPA establishes a strict liability standard; a consumer need not

  show an intentional violation of the Act by a debt collector to be entitled to damages.” Drossin v.

  Nat’l Action Fin. Servs., 641 F.Supp.2d 1314 (S.D. Fla. 2009). “A single violation of the Act is

  sufficient to subject a debt collector to liability under the Act.” Id. at 1316. Similarly, the FCCPA

  “is to be construed in a manner that is protective of the consumer.” Laughlin v. Household Bank,

  LTD., 969 So.2d 509, 513 (Fla. 1st DCA 2007). In fact, the FCCPA “further defined and protected

  an individual’s right of privacy” in addition to the protections of the FDCPA. Id. at 512.

  Importantly, the FCCPA is “in addition to the requirements and regulations of the [FDCPA]. In

  the event of any inconsistency between any provision of [the FCCPA] and the [FDCPA], the

  provision which is more protective of the consumer or debtor shall prevail. Fla. Stat. §559.552.

  Finally, in ultimately asserting a consumer’s civil remedies under the FCCPA, “due consideration

  and great weight shall be given to the interpretations of… federal counts related to the [FDCPA].”

  Fla. Stat., §559.77(5).

  II.    THE LEAST SOPHISTICATED CONSUMER STANDARD

         33.     The Eleventh Circuit has adopted the “least sophisticated consumer” standard in

  reviewing alleged violations of the FDCPA. See Beeders v. Gulf Coast Collection Bureau, 796

  F.Supp.2d 1335, 1338; Jeter v. Credit Bureau, Inc., 760 F.2d 1168 (11th Cir. 1985). The purpose

  of the least-sophisticated consumer standard is to ensure the protection of the gullible as well as

  the shrewd. See LeBlanc v. Unifund CCR Partners, 601 F.3d 1185 (11th Cir. Fla. 2010). "The fact



                                             Page 8 of 18
Case 0:18-cv-62374-XXXX Document 1 Entered on FLSD Docket 10/05/2018 Page 9 of 18



  that a false statement may be obviously false to those who are trained and experienced does not

  change its character, nor take away its power to deceive others less experienced." Jeter v. Credit

  Bureau, Inc., 760 F.2d at 1168.

         34.     “Literally, the least sophisticated consumer is not merely ‘below average,’ he is the

  very last rung on the sophistication ladder. Stated another way, he is the single most

  unsophisticated consumer who exists. Even assuming that he would be willing to do so, such a

  consumer would likely not be able to read a collection notice with care, let alone interpret it in a

  reasonable fashion.” Gammon v. GC Servs., 27 F.3d 1254, 1257 (7th Cir. 1994) (emphasis added).

         35.      “A court applies this objective standard . . . to protect consumers against deceptive

  debt collection practices and to protect debt collectors from unreasonable constructions of their

  communications.” Green v. Douglas, Knight & Assocs. (In re Cheaves), 439 B.R. 220 (Bankr.

  M.D. Fla. 2010).

         36.     The least sophisticated consumer standard is similarly applied in determining

  violations of the FCCPA. See, e.g., Michael v. HOVG, LLC, 2017 WL 129111, at *5 (S.D. Fla.

  Jan. 10, 2017) (finding that Plaintiff successfully stated a claim for under Fla. Stat. Ann. §

  559.72(9) because “the least sophisticated consumer may plausibly believe that the [collection

  letter] ‘threaten[s] to enforce a debt’ or ‘assert[s] the existence of some other legal right.’”); Bank

  v. Schmidt, 124 So. 3d 1039 (Fla. Dist. Ct. App. 2013) (affirming class certification which the

  lower court premised on least sophisticated consumer standard governing the FCCPA); Green, 439

  B.R. 220 (discussing the similar goals of the FCCPA and FDCPA and applying the least-

  sophisticated consumer standard to determine whether a collection letter violated the FCCPA).




                                              Page 9 of 18
Case 0:18-cv-62374-XXXX Document 1 Entered on FLSD Docket 10/05/2018 Page 10 of 18



   III.   ESTABLISHING A CLAIM FOR FDCPA AND/OR FCCPA VIOLATIONS

          37.     The FDCPA and FCCPA “have certain parallels, as both relate to consumer

   protection against creditors, and include nearly identical definitions of ‘communication,’ ‘debt,’

   and ‘debt collector.’ Kinlock v. Wells Fargo Bank, N.A., 636 Fed. Appx. 785, 787 (11th Cir. 2016)

   (citations omitted). Thus, to establish a claim under the FDCPA and FCCPA are largely the same.

          38.     To establish a claim under the FDCPA, the plaintiff must show: “(1) the plaintiff

   has been the object of collection activity arising from consumer debt, (2) the defendant is a debt

   collector as defined by the FDCPA, and (3) the defendant has engaged in an act or omission

   prohibited by the FDCPA.” Pescatrice v. Orovitz, P.A., 539 F.Supp.2d 1375, 1378 (S.D.Fla.2008).

          39.     Unsurprisingly, “[t]he elements necessary to plead a claim under the FCCPA are

   similar but distinguishable from the elements of establishing a claim under the FDCPA.” Deutsche

   Bank Nat. Trust Co. v. Foxx, 971 F. Supp. 2d 1106, 1114 (M.D. Fla. 2013). “The first prong is

   substantially identical to the FDCPA, as the FCCPA only applies to consumer debt [and] [t]he

   second prong [only] differs from the FDCPA in that the FCCPA prohibits acts of ‘persons’ and,

   accordingly, is not limited to ‘debt collectors.’” Bacelli v. MFP, Inc., 729 F.Supp.2d 1328, 1335

   (M.D.Fla.2010). “The third prong requires an act or omission prohibited by the FCCPA. In

   addition to these elements, several subsections of §559.72 require an allegation of knowledge or

   intent by the defendant in order to state a cause of action.” Foxx, 971 F. Supp. 2d 1106, 1114

   (citing Reese v. JPMorgan Chase & Co., 686 F.Supp.2d 1291, 1309 (S.D.Fla.2009) (“To plead a

   FCCPA claim, a party must allege knowledge or intent by the debt collector in order to state a

   cause of action.”)).




                                             Page 10 of 18
Case 0:18-cv-62374-XXXX Document 1 Entered on FLSD Docket 10/05/2018 Page 11 of 18



                                           COUNT I.
                                    VIOLATION OF THE FDCPA

          40.     Plaintiff incorporates by reference the preceding paragraphs of this Complaint as

   though fully stated herein.

      VIOLATION OF THE FDCPA – No. 1

          42.     Defendant violated §1692g(a) and §§1692e, 1692e(2) and (10) of the FDCPA by

   failing to adequately inform Plaintiff of the true amount owed to the current creditor, by falsely

   representing the character and/or amount of the debt, and by utilizing false representations and/or

   deceptive means in collecting and/or attempting to collect the Consumer Debt from Plaintiff. In

   short, Defendant failed to provide an explicit disclosure of accrued and accruing contractual/pre-

   judgment interest, charges and fees for which the current creditor or future creditor can legally

   recover.

          43.     Section 1692g(a)(1) of the FDCPA requires that a debt collector send the consumer

   a written notice containing “the amount of the debt.” See 15 U.S.C. §1692g(a)(1). That notice must

   be contained in either the initial communication regarding the debt, or in another communication

   “[w]ithin five days after the initial communication.” Id. Critically, however, "[s]imply stating the

   amount due is not enough.” Melillo v. Shendell & Assocs., P.A., 2012 WL 253205, at *4 (S.D.

   Fla. Jan. 26, 2012) (citing Chuway v. Nat'l Action Fin. Servs., Inc., 362 F.3d 944, 948 (7th

   Cir.2004). The collection letter “must state the amount of the debt ‘clearly enough that the recipient

   is likely to understand it.’” Melillo, 2012 WL 253205 at *4 (quoting Williams v. OSI Educ. Servs.,

   Inc., 505 F.3d 675, 677 (7th Cir.2007)); see also Russell v. Equifax A.R.S., 74 F.3d 30, 35 (2d

   Cir.1996) (“It is not enough for a debt collection agency simply to include the proper debt

   validation notice in a mailing to a consumer – Congress intended that such notice be clearly

   conveyed”); Weiss v. Zwicker & Assocs. ., P.C., 664 F.Supp.2d 214, 217 (E.D.N.Y.2009) (finding

                                              Page 11 of 18
Case 0:18-cv-62374-XXXX Document 1 Entered on FLSD Docket 10/05/2018 Page 12 of 18



   letter failed to state amount of debt where a consumer reading it could reasonably interpret the

   amount of debt in two ways); Fuller v. Becker & Poliakoff, P.A., 192 F.Supp.2d 1361, 1370

   (M.D.Fla.2002) (finding letter failed to state amount of debt where it listed different amounts

   consumers may owe depending on when payments began, and did not indicate whether consumers

   owed the full amount stated or when payments began); Anselmi v. Shendell & Associates, P.A.,

   12-61599-CIV, 2014 WL 5471111, at *2 (S.D. Fla. Oct. 29, 2014)(“A debt collector is also

   required to inform a debtor if the debt is subject to adjustment by the creditor on a periodic basis.”).

          44.      Similarly, §1692e of the FDCPA generally prohibits a debt collector from using

   “any false, deceptive, or misleading representation or means in connection with the collection of

   any debt.” 15 U.S.C. §1692e.

          45.      Further,   §1692e(2)(A)     and    §1692e(10)     explicitly prohibit     “[t]he   false

   representation of the character, amount, or legal status of any debt” and “ use of any false

   representation or deceptive means to collect or attempt to collect any debt or to obtain information

   concerning a consumer,” respectively. 15 U.S.C. §§1692e(2)(A) and (10). See, e.g., Dragon v. I.C.

   System, Inc., 483 F.Supp.2d 198, 201–03 (D.Conn.2007) (finding that a collection letter violated

   §1692g(a)(1) and §§1692e(2) and (10) by not “specifically indicat[ing] the date as of which the

   ‘BALANCE DUE’ amount was the full amount of the debt,” and was “potentially misleading for

   the least sophisticated consumer who could readily conclude that the total amount stated as due ...

   was due at any time when in fact it was not and was subject to adjustment ... on a periodic basis.”

   (emphasis in original)); Hepsen v. J.C. Christensen & Associates, Inc., 2009 WL 3064865, at *4–

   5 (M.D. Fla. Sept. 22, 2009) (“A dunning letter must state the exact and correct amount of the debt

   in order to comply with § 1692g(a)(1) [and] [w]hen a debt collector demands an incorrect amount




                                               Page 12 of 18
Case 0:18-cv-62374-XXXX Document 1 Entered on FLSD Docket 10/05/2018 Page 13 of 18



   of money in a dunning letter, it makes a false and misleading representation in violation of §

   1692e(2)(A).”).

              46.   Here, the Consumer Debt is the sum of the principal portion of the original debt

   and, inter alia, interest and fees assessed pursuant to the credit card agreement with the original

   creditor, whereby said sum remains subject to increase by way of interest and/or fees. Critically,

   however, the amount that the current creditor is entitled to recover from Plaintiff goes much

   further.

              47.   “In diversity cases, federal courts should follow state law governing the award of

   prejudgment interest.” Chalfonte Condo. Apartment Ass'n, Inc. v. QBE Ins. Corp., 526 F. Supp.

   2d 1251, 1261 (S.D. Fla. 2007) (citing Seb S.A. v. Sunbeam Corp., 476 F.3d 1317, 1320 (11th

   Cir.2007)). “Under Florida law, ‘when a verdict liquidates damages on a plaintiff's out-of-pocket,

   pecuniary losses, plaintiff is entitled, as a matter of law, to prejudgment interest at the statutory

   rate from the date of that loss.’” Chalfonte, 526 F. Supp. 2d 1251, 1261 (S.D. Fla. 2007) (quoting

   Argonaut Ins. Co. v. May Plumbing Co., 474 So.2d 212, 215 (Fla.1985); See also Aker v.

   Americollect, Inc., 2017 WL 1352089 (7th Cir. Apr. 13, 2017) (holding that a debt collector’s

   inclusion of statutory interest in the amount of the debt, without having first secured a judgment,

   was an accurate representation of the amount of the debt, and otherwise in conformity with the

   FDCPA, because under [state] law, statutory interest accrued from the moment of breach).

              48.   “[T]he Florida Supreme Court has said prejudgment interest is allowable after a

   demand of payment of an unsettled claim, for goods supplied or services rendered, from the time

   of the demand; and where the demand sued for is a money debt, from the time the debt became

   legally due and payable.” Diversified Commercial Developers, Inc. v. Formrite, Inc., 450 So. 2d

   533, 535–36 (Fla. Dist. Ct. App. 1984) (citing Brite v. Orange Belt Securities Company, 133 Fla.



                                              Page 13 of 18
Case 0:18-cv-62374-XXXX Document 1 Entered on FLSD Docket 10/05/2018 Page 14 of 18



   266, 275–76 (1938); see also English and American Insurance Company v. Swain Groves Inc.,

   218 So.2d 453 (Fla. 4th DCA 1969) (“In actions ex contractu it is proper to allow interest at the

   legal rate from the date the debt was due. The fact that there is an honest and bona fide dispute as

   to whether the debt is actually due has no bearing on the question. If it is finally determined that

   the debt was due, the person to whom it was due is entitled not only to the payment of the principal

   of the debt but also to the interest at the lawful rate from the date due thereof.”).

          49.     Here, Defendant failed to provide an explicit disclosure of accrued and accruing

   contractual and pre-judgment interest and fees which the current creditor can recover, and as a

   result, the least sophisticated consumer can be misled or confused as to the amount of the

   Consumer Debt. See Wilson v. Quadramed Corp., 225 F.3d 350, 354 (3d Cir. 2000)) (“A debt

   collection letter is deceptive if “it can be reasonably read to have two or more different meanings,

   one of which is inaccurate.” (quoting Russell v. Equifax A.R.S., 74 F.3d 30, 35 (2d Cir. 1996)).

   the Collection Letter to the current creditor, regardless of how much time has passed.

          50.     The necessity of information which Defendant omitted from the Collection Letter

   was an issue this Court has addressed when Judge Kathleen M. Williams issued her opinion in

   Anselmi v. Shendell & Associates, P.A., stating, in relevant part:

                  The Seventh Circuit has offered some guidance regarding a debt
                  collector's obligations under 15 U.S.C. §1692g(a). See Miller v.
                  McCalla, Raymer, Padrick, Cobb, Nichols, & Clark, L.L.C., 214
                  F.3d 872, 876 (7th Cir. 2000). With regard to specifying the amount
                  of the debt owed, the Seventh Circuit has held that the following
                  statement would satisfy the debt collector's duty to state the amount
                  of the debt where the amount may vary day to day: As of the date of
                  this letter, you owe $___ [the exact amount due]. Because of
                  interest, late charges, and other charges that may vary from day to
                  day, the amount due on the day you pay may be greater. Hence, if
                  you pay the amount shown above, an adjustment may be necessary
                  after we receive your check, in which event we will inform you
                  before depositing the check for collection. For further information,
                  write the undersigned or call 1–800–[phone number]. See Id. at 876.

                                               Page 14 of 18
Case 0:18-cv-62374-XXXX Document 1 Entered on FLSD Docket 10/05/2018 Page 15 of 18



                  Although a debt collector need not use this exact language, using the
                  aforementioned or similar language will preclude a debt collector
                  from being accused of violating §1692g(a). Id.

   2014 WL 5471111 at *3 (S.D. Fla. 2014) (emphasis added).

          51.     Yet, despite Judge Kathleen M. Williams’ clear articulation of safe-harbor language

   capable of insulating Defendant from liability, Defendant still chose to wrongfully conceal

   necessary and pivotal information from Plaintiff – for example – Defendant did not inform the

   least sophisticated consumer that the Consumer Debt was accruing interest; Defendant did not

   provide a breakdown of the accrued interest or other fees and instead mislead the least

   sophisticated consumer by stating the amount owed as a single sum; Defendant did not state

   whether the Consumer Debt was subject to the accrual of interest or other charges; Defendant did

   not state whether the Consumer Debt had accrued interest or other charges; Defendant did not state

   the amount of interest and other charges that had accrued on the principal portion Consumer Debt;

   Defendant did not state how or when the purported amount owed by Plaintiff had been calculated;

   and Defendant failed to advise of the added prejudgment interest which the current creditor could

   also recover from Plaintiff upon securing a judgment against Plaintiff. See Carlin v. Davidson

   Fink LLP, 852 F.3d 207 (2d Cir. 2017) (finding that the amount provided did not satisfy §

   1692g(a)(1) because the collection letter “omit[ed] information allowing the least sophisticated

   consumer to determine the minimum amount she owes at the time of the notice, what she will

   need to pay to resolve the debt at any given moment in the future, and an explanation of any

   fees and interest that will cause the balance to increase.” (emphasis added)); Avila v. Riexinger

   & Associates, LLC, 817 F.3d 72 (2d Cir. 2016) ([b]ecause the statement of an amount due, without

   notice that the amount is already increasing due to accruing interest or other charges, can mislead

   the least sophisticated consumer into believing that payment of the amount stated will clear her



                                             Page 15 of 18
Case 0:18-cv-62374-XXXX Document 1 Entered on FLSD Docket 10/05/2018 Page 16 of 18



   account, we hold that the FDCPA requires debt collectors, when they notify consumers of their

   account balance, to disclose that the balance may increase due to interest and fees. We think that

   requiring such disclosure best achieves the Congressional purpose of full and fair disclosure to

   consumers that is embodied in Section 1692e.); Anselmi v. Shendell & Assocs., P.A., 2014 WL

   5471111, at *2 (S.D. Fla. Oct. 29, 2014) (“A debt collector is [] required to inform a debtor if the

   debt is subject to adjustment by the creditor on a periodic basis.” (citing Miller, 214 F.3d 872 at

   876).

           52.     Late last year, this Court adopted the 2nd Circuit’s reasoning in Avila. In Pimentel

   v. Nationwide Credit, Inc., this Court, in addressing this very matter, held that:

           It appears that defendant’s collection letters create the very issue about which the Avila
           court was concerned. Based on the wording of the collection letters, if plaintiff were to
           remit the “account balance” shown on the letters, she would not know whether she had
           paid the debt in full. Thus, plaintiff has adequately alleged a violation of § 1692e.


   17-20226, 2017 WL 5633310, at *2 (S.D. Fla. Nov. 13, 2017)

           53.     As a result of Defendant’s violations of §1692g(a) and §§1692e, 1692e(2) and (10)

   of the FDCPA, by failing inform the least sophisticated consumer of the interest, charges, and/or

   fees which the Consumer Debt was and is subject to by the Current Creditor, Plaintiff has suffered

   actual damages, including but not limited to stress, anxiety, frustration, and confusion, whereby

   Plaintiff is entitled to relief for such, in addition to statutory damages and attorney’s fees and costs.

   VIOLATION OF THE FCCPA – No. 1

           55.     Defendant violated Fla. Stat. §559.72(9) by asserting the existence of some legal

   right when such person knows that the right does not exist.




                                                Page 16 of 18
Case 0:18-cv-62374-XXXX Document 1 Entered on FLSD Docket 10/05/2018 Page 17 of 18



          56.     As set forth in more detail above, the Consumer Debt is a debt governed by the

   FDCPA, and thus, to lawfully seek the collection of the Consumer Debt, Defendant must comply

   with the FDCPA – in particular – Sections 1692g, 1692e and 1692f.

          57.     Here, Defendant knew that it had a requirement to disclose the fact that the debt

   was subject to increases based on interest, prejudgment interest and fees accruing pursuant to the

   credit card agreement with the original creditor but nonetheless failed to do so.

          58.     As a result of Defendant’s violations of §559.72(9) of the FCCPA, by failing inform

   the least sophisticated consumer of the interest, charges, and/or fees which the Consumer Debt

   was and is subject to by the current creditor, Plaintiff has suffered actual damages, including but

   not limited to stress, anxiety, frustration, and confusion, whereby Plaintiff is entitled to relief for

   such, in addition to statutory damages and attorney’s fees and costs.

                                     DEMAND FOR JURY TRIAL

      59. Plaintiff respectfully demands a trial by jury on all issues so triable.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment against

   Defendant, awarding Plaintiff the following relief:

          (a)     Statutory and actual damages, as provided under 15 U.S.C. §1692k, for the FDCPA
                  violations committed by Defendant in attempting to collect the Consumer Debt.

          (b)     Statutory and actual damages, as provided under Fla. Stat. §559.77(2), for the
                  FCCPA violation committed by Defendant in attempting to collect the Consumer
                  Debt from Plaintiff.

          (c)     An injunction prohibiting Defendant from engaging in further collection activities
                  directed at Plaintiff that are in violation of the FCCPA;

          (d)     Costs and reasonable attorneys’ fees as provided by both 15 U.S.C. §1692k and
                  Fla. Stat. §559.77(2); and

          (e)     Any other relief that this Court deems appropriate and just under the circumstances.

                                               Page 17 of 18
Case 0:18-cv-62374-XXXX Document 1 Entered on FLSD Docket 10/05/2018 Page 18 of 18



   DATED: October 5, 2018

                                         Respectfully Submitted,

                                          /s/ Jibrael S. Hindi                 .
                                         JIBRAEL S. HINDI, ESQ.
                                         Florida Bar No.: 118259
                                         E-mail:      jibrael@jibraellaw.com
                                         THE LAW OFFICES OF JIBRAEL S. HINDI
                                         110 SE 6th Street, Suite 1744
                                         Fort Lauderdale, Florida 33301
                                         Phone:       954-907-1136
                                         Fax:         855-529-9540

                                         COUNSEL FOR PLAINTIFF




                                   Page 18 of 18
